Citation Nr: 1746064	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  14-11 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a hearing loss disability.

2.  Entitlement to service connection for major depressive disorder.

3.  Entitlement to service connection for the purpose of establishing eligibility for treatment under 38 U.S.C.A. § 1702.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1964 to April 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board notes that the Veteran has attempted to raise a CUE claim in a May 2015 statement.  The matter is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Initially, it appears that the Veteran may be receiving disability benefits from the Social Security Administration (SSA).  An SSA inquiry sheet shows a disability onset date of April 1996, an initial entitlement date of April 1997, and a current entitlement date of February 2007.  SSA records may contain information pertinent to the Veteran's disability claims.  As such, the AOJ should obtain the complete medical and administrative records related to any application for SSA disability benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

The Veteran underwent VA examination in relation to his claim for service connection for hearing loss in July 2012.  The VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  The VA examiner noted that the Veteran's in-service hearing tests were normal, and that the Veteran's service treatment records did not contain hearing complaints, and opined that the Veteran's hearing loss was not at least as likely as not caused by service.  However, the VA examiner was not able to obtain reliable answers to pure tone stimuli and did not address the Veteran's contention that his hearing loss resulted from head injuries in service.  Although the VA examiner indicated the Veteran's hearing acuity was normal upon separation, the examiner did not provide an explanation as to why this finding, from a medical perspective, would indicate that hearing loss was not related to in-service events.  Indeed, service-connection may be granted for a disease diagnosed after service, when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  On remand, an attempt should be made to obtain more valid pure tone testing results and then additional medical opinion should be obtained with respect to whether the Veteran's hearing loss disability had an onset in service or is otherwise related to service, to include as a result of the Veteran's conceded altercation in service.

The Board notes that the Veteran's claims file currently does not contain the January 2014 statement of the case (SOC), which is material to the adjudication of the claims.  The Veteran's representative noted the lack of SOC in the file, and the relevance of one.  See August 2017 Informal Hearing Presentation.  The Board has made administrative attempts to obtain the SOC from the AOJ, but was unsuccessful.  Upon remand, the RO should attempt to locate the missing SOC and associate it with the claims file.

In addition, the Board notes that the August 2017 Board letter advancing the Veteran's case on the docket was returned as undeliverable.  The RO should undertake appropriate action to ascertain the Veteran's current address and update the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake appropriate action to ascertain the Veteran's current address.

2.  Request that SSA furnish complete copies of any determination on a claim for disability benefits from SSA as well as the medical records that served as the basis for any such determination.  

3.  After associating any outstanding records with the claims file, schedule the Veteran for a VA examination to determine whether the Veteran's hearing loss had an onset in service or is otherwise related to service.  The electronic claims file should be made available to and be reviewed by the examiner.  All appropriate testing should be conducted.  

The examiner should take a history from the Veteran of his hearing loss symptoms.  

The examiner should opine as to whether the Veteran's hearing loss at least as likely as not (a 50 percent or greater probability): (a) had its onset during the Veteran's service; (b) manifested within one year of discharge from service (April 1967); or (c) is otherwise related to service, to include the Veteran's claimed in-service head injury during an altercation during service, or exposure to loud noise during service.  For purposes of this opinion only, the examiner should assume as true the Veteran injured his head in service as he so described.  

In so opining, the examiner should consider all pertinent medical and lay evidence.  Clinical explanations for the conclusions reached must be provided, to include in particular the clinical significance of positive or negative test results throughout the record. 

5.  Obtain the January 2014 statement of the case and associate it with the Veteran's claims file.  Efforts to obtain such record must continue until received, unless it is reasonably certain that it does not exist or further efforts would be futile. 

6.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

